Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20100197385) in view of Walker (US 20060258422) in view of Loose (US 20010198485)
In claims 1, and 12 Aoki discloses
A display operable to display a first window having a first set of columns comprising a first set of symbol display positions, and separately a second window having a second set of columns comprising a second set of symbol display positions, wherein the first window and second window do not overlap, and wherein the first set of columns and the second set of columns do not overlap (figure 9A #914a, 914b)
A memory storing a paytable defining awards for winning combinations of symbols applicable to each of the first set of columns and the second set of columns (paragraph 91)
A game controller configured to: Display a first game instance in a first window comprising a first set of reels corresponding to the first set of columns in the first set of symbol display positions, each reel of the first set of reels comprising a plurality of symbols of a symbol set display a second game instance in a second window comprising a second set of reels corresponding to the second set of columns of symbol display positions, each reel of the second set of reels comprising a plurality of symbols of the symbol set including base symbols and trigger symbols, wherein the first set of reels and the second set of reels do not overlap (Figure 9 914a and 914b show two sets of reels which do not overlap including base symbols such as “7” and “wild”.  Paragraph 147 discloses that outcomes of the game trigger bonus game, thus the symbols in the outcomes that trigger a bonus game are trigger symbols.)
Operate in a one player mode or a two-player mode responsive to at least one positive credit value wager amount (paragraph 132, an instruction of a selection between a one player and two player mode and the particulars of each mode, wherein the game is performed in response to a positive credit value wager amount.)
Control, when operating in either the one player mode or a two player mode, each reel of the first set of reels in the first game instance and the second set of reels in the second game instance to spin to a respective stop position to thereby select, at a conclusion of the spin, symbols that fill the first set of columns displayed in the second window (paragraph 133 discloses reel spins for both players, paragraph 132, in a single player mode a player bets two wagering games simultaneously, which would mean that both sets of reels would still spin.  Paragraph 136 discloses that the embodiment of figure 9a also has a spin button)
In the two-player mode: evaluate the symbols displayed in the first set of columns in the first game instance based on the pay table and make any awards for winning combinations of symbols to a first player Evaluate the symbols displayed in the second set of columns in the second game instance based on the pay table and make any awards for winning combinations of symbols to a second player (paragraph 6)
Evaluate the symbols displayed in the first set of columns in the first window and the second set of columns in the second game instance to determine whether a trigger condition is met and upon the trigger condition being met, conduct additional game play corresponding to the trigger condition for each of the first and second players or (paragraph 147, the bonus game trigger may occur at either players symbol positions and triggers the bonus game for both players)
In the one player mode: evaluate the symbols displayed in the first set of columns in the first window and the second set in the second window based on the pay table and make any awards for winning combinations of symbols to the first player (paragraph 132)
Evaluate the symbols displayed in the first set of columns in the first window and the second set of columns in the second window to determine whether a trigger condition is met and upon the trigger condition being met, conduct additional game play corresponding to the trigger condition for the first player (paragraph 147.  As noted in paragraph 132, a single player may place a wager on both reels simultaneously)
Aoki fails to disclose in response to operating only in the one player mode determined based on the at least one positive credit value wager amount, obscure the base symbols in the second set of reels, such that when the second set of reels are spun, only the trigger symbols on the second set of reels are evaluated in the second set of columns of display positions, however Walker discloses a free play mode which only evaluates for a particular trigger, such as a jackpot trigger (paragraph 12, “the player then decides to press a ‘bet 0 credits’ button on the slot machine to switch his bet size to zero credits […] in this embodiment the player also doesn’t receive any prizes for winning outcomes, with the lone exception of a $10,000 jackpot prize”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Aoki with Walker in order to allow for a player to ride out a perceived cold streak.
Aoki in view of Walker fails to disclose obscuring the base symbols in the second set of reels, however Loose discloses obscuring all symbols not appearing on an active pay line or not part of a winning outcome (paragraph 46).  This would teach the invention as described in Aoki in view of Walker which teaches a zero wager wherein only jackpot symbols appearing as part of a winning outcome, thus in combination with Loose this would teach obscuring the base symbols as they are not part of a winning outcome.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Aoki in view of Walker with Loose in order to reduce the complexity of what is being shown on the screen so as to make the result clearer to the player.
In claim 3, Aoki discloses a plurality of buttons for inputting instructions into the electronic gaming machine (paragraph 75)
In claim 4, Aoki discloses the plurality of buttons comprise virtual buttons displayed on a touch screen display of the electronic machine (paragraph 75)
In claim 5, Aoki discloses the plurality of buttons comprises reconfigurable physical buttons (paragraph 97, it is noted by examiner that buttons are inherently “reconfigurable” as this is intended use, thus the buttons would need to merely be capable of reconfiguration.  This can occur thru installation of a new software or hardware, for example)
In claim 6, Aoki discloses the plurality of buttons include at least one button operable to select between the one player mode and the two-player mode (paragraph 132)
In claim 7, Aoki discloses in the two-player mode, the plurality of buttons includes buttons to enable each of the first player and the second player to independently specify one of a plurality of different wager amounts to apply to symbols displayed in the first set of columns of symbol display positions and the second set of columns of display positions respectively (paragraph 111)
In claim 11, Aoki discloses the symbol set comprises at least one symbol that can occupy more than one symbol display position and that is evaluate as individual instances of that symbol in respect to each symbol display position occupied (figure 9a, the “7” symbol is occupying more than one symbol display position)
In claim 8, Aoki discloses in the one player mode, the plurality of buttons enable the first player to independently specify a plurality of different wager amounts to apply to symbols displayed in the first set of columns of symbol display positions and the second set of columns (paragraph 111) Aoki fails to disclose wherein one of the plurality of buttons corresponds to all wager amounts are applied to the first set of columns of symbol display positions and no wager amount is applied to the second set of columns of symbol display positions however Walker discloses wherein one of the plurality of buttons corresponds to a zero wager in respect to one of the first set of columns of symbol display positions and the second set of columns of symbol display positions  (paragraph 12) 
In claim 9, Walker discloses in the one player mode the electronic gaming machine activates the one of the plurality of button (paragraph 12)
In claim 10, Aoki in view of Walker discloses the button corresponding to the zero wager is associated with the second set of columns of symbol display positions (Walker paragraph 12, this button of Walker is corresponding to all columns.  Aoki is relied upon to teach the two sets of columns)
Response to Arguments
Applicant’s arguments provide examiners arguments including “figure 3, the left columns are in the first set of reels…”.  Applicant further points to figure 3 as an example of the prior art containing an overlapping array of reels, however Examiner is no longer relying upon figure 3 whatsoever within the rejection as of the final rejection of 4/18/22.  This appears to be related to the rejection in the Non-Final rejection of 7/20/21, however the rejection was modified in the Final Rejection of 4/18/22 in view of applicant’s amendments, as such this argument is not relevant.  As discussed in Examiner’s previous response to arguments, it is not persuasive to Examiner that the embodiment of figure 3 has overlapping reels under the broadest reasonable interpretation, however whether or not figure 3 contains overlapping reels is irrelevant, as even if Applicant were correct, the mere fact that one embodiment of the prior art of Aoki uses overlapping reels would not apply to the separate embodiment of figure 9A which does not have overlapping reels, and which applicant did not argue in the response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715